Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claims 1-7 filed on 12/11/2020 are pending.


REASON FOR ALLOWANCE




The claimed invention is an endoscope with the distinct limitation (emphasis added):  “An endoscope comprising: an insertion portion to be inserted into a subject; a distal end portion that is arranged on a distal end side of the insertion portion, the distal end portion including an imager and an actuator, the imager being configured to adjust a focal point and generate an imaging signal by capturing an image of an object, the actuator being configured to adjust a focal point of the imager based on a driving signal that is input from outside; an operating portion that is arranged on a proximal end side of the insertion portion, the operating portion including a relay substrate that is electrically connected to the imager and the actuator via a first cable; a connector substrate that is electrically connected to the relay substrate via a second cable; and a proximal end portion including a connector configured to receive input of the driving signal from a processing device and output the imaging signal to the processing device, wherein the first cable includes a first actuator signal line that transmits the driving signal from the relay substrate to the actuator, the second cable includes a second actuator signal line that transmits the driving signal from the connector substrate to the relay substrate, and the second actuator signal line has a larger outer diameter than an outer diameter of the first actuator signal line.”.



Prior arts were found and applied. See Notice of References Cited in the Office Action[s]. 

	
The prior art Sakai et al. (“Sakai”) [US 2009/0185032 A1] meet the limitations of claim 1 as follows: “An endoscope comprising [Fig. 1: The endoscope 2]: an insertion portion to be inserted into a subject [Fig. 1: an insertion portion 7]; a distal end portion that is arranged on a distal end side of the insertion portion [Fig. 1: a distal end portion 12], the distal end portion including an imager [Fig. 2, 3: imaging pickup 30] and an actuator [Fig. 3: actuator 62], the imager being configured to adjust a focal point and generate an imaging signal by capturing an image of an object, the actuator being configured to adjust a focal point of the imager based on a driving signal that is input from outside; an operating portion that is arranged on a proximal end side of the insertion portion, the operating portion including a relay substrate that is electrically connected to the imager and the actuator via a first cable [Fig. 3: electrical cable 61; para. 0084-0088: ‘electrical connection of the electric cable 61 to the SMA wire 56 of the actuator 62]; a connector substrate that is electrically connected to the relay substrate via a second cable; and a proximal end portion including a connector configured to receive input of the driving signal from a processing device and output the imaging signal to the processing device, wherein the first cable includes a first actuator signal line that transmits the driving signal from the relay substrate to the actuator, the second cable includes a second actuator signal line that transmits the driving 



The prior art Sakai does not disclose explicitly the following claim limitations: the operating portion including a relay substrate that is electrically connected to the imager and the actuator via a first cable; a connector substrate that is electrically connected to the relay substrate via a second cable; and a proximal end portion including a connector configured to receive input of the driving signal from a processing device and output the imaging signal to the processing device, wherein the first cable includes a first actuator signal line that transmits the driving signal from the relay substrate to the actuator, the second cable includes a second actuator signal line that transmits the driving signal from the connector substrate to the relay substrate, and the second actuator signal line has a larger outer diameter than an outer diameter of the first actuator signal line.



No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9 are allowed.



CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488